Richard B. Adkisson, Chief Justice, dissenting. I cannot agree with the majority that the petitioner deserves an evidentiary hearing. It is only by going outside the petitioner’s original petition that a fact question can be found to justify a hearing. The original petition alleges that counsel should have secured proof of the four prior felony convictions and thus avoided advising petitioner to plead guilty. Petitioner did not allege that he was not guilty of four prior felony offenses nor did he explain what counsel would have found to negate the prior convictions if he had investigated them. Before postconviction relief is warranted, a petitioner must demonstrate that he was prejudiced by the conduct of counsel. Hill v. State, 278 Ark. 194, 644 S.W.2d 282 (1983); Smith v. State, 264 Ark. 329, 571 S.W.2d 591 (1978). Petitioner did not establish prejudice in his petition and the trial judge was correct to deny the petition without a hearing. Hickman and Hays, JJ., join in this dissent.